Name: Commission Implementing Regulation (EU) NoÃ 1322/2013 of 11Ã December 2013 on the granting of unlimited duty-free access to the Union for 2014 to certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) NoÃ 1216/2009
 Type: Implementing Regulation
 Subject Matter: tariff policy;  beverages and sugar;  trade;  Europe;  international trade
 Date Published: nan

 12.12.2013 EN Official Journal of the European Union L 333/68 COMMISSION IMPLEMENTING REGULATION (EU) No 1322/2013 of 11 December 2013 on the granting of unlimited duty-free access to the Union for 2014 to certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) No 1216/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1216/2009 of 30 November 2009 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Article 7(2) thereof, Having regard to Council Decision 2004/859/EC of 25 October 2004 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway on Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (2), and in particular Article 3 thereof, Whereas: (1) Protocol No 2 to the Agreement between the European Economic Community and the Kingdom of Norway (3), of 14 May 1973 and Protocol 3 to the EEA Agreement, as amended by Decisions of the EEA Joint Committee No 140/2001 (4) and No 138/2004 (5) (hereinafter referred to as Protocol 3 to the EEA Agreement) determine the trade arrangements for certain agricultural and processed agricultural products between the Contracting Parties. (2) Protocol 3 to the EEA Agreement provides for a zero duty applying to waters containing added sugar or other sweetening matter or flavoured, classified under CN code 2202 10 00, and other non-alcoholic beverages containing sugar or other sweetening matter or flavoured but not containing products of headings 0401 to 0404 or fat obtained from products of headings 0401 to 0404, classified under CN code 2202 90 10. (3) The zero duty for the waters and other beverages in question has been temporarily suspended for Norway by the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (6) (hereinafter referred to as the Agreement in the form of an Exchange of Letters) approved by Decision 2004/859/EC. According to the Agreement in the form of an Exchange of Letters, duty free imports of goods of the CN codes 2202 10 00 and ex 2202 90 10 originating in Norway are to be permitted only within the limits of a duty free quota while a duty is to be paid for imports outside the quota allocation. (4) Furthermore, the Agreement in the form of an Exchange of Letters requires that the products in question be granted unlimited duty-free access to the Union if the tariff quota has not been exhausted by 31 October of the previous year. According to data provided to the Commission, the annual quota for 2013 for the waters and beverages in question opened by Commission Implementing Regulation (EU) No 1085/2012 (7) had not been exhausted by 31 October 2013. Therefore, the products in question should be granted unlimited duty free access to the Union from 1 January to 31 December 2014. (5) It is therefore necessary not to apply for 2014 the temporary suspension of the duty free regime applied under Protocol No 2 to the Agreement between the European Economic Community and the Kingdom of Norway of 14 May 1973. (6) For reasons of legal certainty, it is appropriate to repeal provisions of Union law which no longer produce legal effects with regard to present or future situations. Implementing Regulation (EU) No 1085/2012 should therefore be repealed. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 January to 31 December 2014, the goods classified under CN codes 2202 10 00 (waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured) and ex 2202 90 10 (other non-alcoholic beverages containing sugar (sucrose or invert sugar)) originating in Norway shall be granted unlimited duty free access to the Union. 2. The rules of origin applicable to the goods referred to in paragraph 1 shall be those set out in Protocol No 3 of the Agreement between the European Economic Community and the Kingdom of Norway of 14 May 1973. Article 2 Implementing Regulation (EU) No 1085/2012 is repealed. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 328, 15.12.2009, p. 10. (2) OJ L 370, 17.12.2004, p. 70. (3) OJ L 171, 27.6.1973, p. 2. (4) Decision of the EEA Joint Committee No 140/2001 of 23 November 2001 amending Protocols 2 and 3 to the EEA Agreement, concerning processed and other agricultural products (OJ L 22, 24.1.2002, p. 34). (5) Decision of the EEA Joint Committee No 138/2004 of 29 October 2004 amending Protocol 3 to the EEA Agreement, concerning products referred to in Article 8(3)(b) of the Agreement (OJ L 342, 18.11.2004, p. 30). (6) OJ L 370, 17.12.2004, p. 72. (7) Commission Implementing Regulation (EU) No 1085/2012 of 20 November 2012 opening the tariff quota for the year 2013 for the importation into the European Union of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) No 1216/2009 (OJ L 322, 21.11.2012, p. 2).